Citation Nr: 1218161	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-49 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran has submitted new evidence in the form of a report of X-rays of the right foot and a private audiological evaluation, which relates to the issues on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

The issues of entitlement to an initial compensable rating for residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of these VCAA requirements is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the current appeal, the Veteran contends that he has tinnitus as a result of in-service acoustic trauma.  Specifically, he contends that he was exposed to noise from mortars as a medic in an artillery unit.  His DD 214 shows that his military occupational specialty (MOS) was that of a medical corpsman.  His personnel records show that he was an ambulance driver in an infantry battalion beginning in March 1968.  Based on this evidence, the Board finds that the Veteran's reports of noise exposure are consistent with his duties as a medical corpsman in an infantry battalion.  Accordingly, in-service acoustic trauma is conceded.  

According to his October 2008 claim, the Veteran reported that his tinnitus began in March 1968.  In this regard, the Board notes that the Veteran service treatment records (STRs) show no treatment for, or diagnosis of, tinnitus.  However, as noted above, his personnel records confirm that his principal duty as an ambulance driver was effective in March 1968.  Therefore, the onset date of the Veteran's tinnitus is consistent with the onset of his conceded in-service acoustic trauma.  The record further indicates that he currently has tinnitus.  There is nothing in the record to indicate post-service acoustic trauma.  Indeed, the only evidence of record shows in-service acoustic trauma as conceded above.  

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  As discussed above, acoustic trauma has been conceded.  Additionally, tinnitus has been shown.  Although no medical professional has provided a diagnosis of tinnitus, the Veteran's claim indicates that he currently has tinnitus.  The Veteran is competent to report having tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan at 1336.  Thus, notwithstanding the lack of a medical diagnosis of tinnitus, the Board finds that the Veteran's assertions of his reported ringing in his ears are sufficient to establish a current disability.

Furthermore, the Veteran's claim indicates that his tinnitus began in service.  The Board observes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  There is nothing in the record to indicate that the Veteran's tinnitus, with a reported onset in March 1968, has not been continuous since service.  Although the Veteran has not expressly reported a continuity of symptomatology, when affording him the benefit-of-the-doubt, the Board finds that the Veteran's reported onset of tinnitus in service and current report of tinnitus, absent evidence to the contrary, supports the conclusion that it has been continuous.  Indeed, no statements from the Veteran during this appeal have indicated that it has not been continuous.  

In addition, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a credible report that his tinnitus began in service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service acoustic trauma, the competent and credible lay statements of record, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011).  
ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims for an initial compensable rating for residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal and for service connection for bilateral hearing loss.  

With regards to the initial rating claim, the Veteran was afforded a fee-based examination in January 2009.  At that time, X-rays were reportedly within normal limits.  However, a copy of the X-ray report indicates that findings of the left foot were reported; in this case, service connection is in effect for residuals of a right foot injury.  The evidence is not clear whether the X-ray report contains a typographical error and it was the right foot that was viewed, or whether the wrong foot was viewed.  Additionally, the Veteran submitted a report dated in October 2010, which indicates that current X-rays showed degenerative joint disease in the first metatarsophalangeal; hallux valgus deformity; degenerative calcaneal spur; and degenerative joint disease of the first tarsal-metatarsal joint.  Therefore, either the Veteran's right foot disability has increased in severity since the January 2009 examination, or the X-rays taken in January 2009 were actually of the left foot.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the residuals of the Veteran's nondisplaced fracture of the distal shaft right fifth metatarsal, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's initial rating claim is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Also, the October 2010 report submitted by the Veteran was from a private provider.  On remand, any treatment records pertaining to the Veteran's right foot from Balkman Chiropractic should be obtained.

Turning to the Veteran's bilateral hearing loss claim, the Board observes that, for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Here, the STRs include an entrance examination in August 1967 that reported his hearing acuity in puretone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35 (50)
30 (40)
30 (40)
XXXX
40 (45)
LEFT
15 (30)
20 (30)
20 (30)
XXXX
25 (30)

A notation on the examination indicated that the Veteran had a hearing loss defect.  Although the notation specified the right ear, the Board observes that the Veteran was placed on an H-2 profile.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear."].

Additionally, the Board observes that the Veteran's bilateral hearing acuity shown at entrance meets VA's definition of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, based on the auditory findings shown above and the specific notation of a hearing loss defect, the evidence shows that the Veteran had a preexisting bilateral hearing loss at entrance to service.  Even though the hearing loss notation referred to the right ear, the Board reiterates that the Veteran's left ear hearing acuity also met VA's definition of hearing loss.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The September 1969 discharge examination revealed these puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
XXXX
15
LEFT
5
0
10
XXXX
20

Based on these results, no increase in severity of the Veteran's preexisting bilateral hearing loss during service was shown.  However, the Board is curious as to the vast disparity between the August 1967 audiological results and the September 1969 audiological results.  For example, the Board does not understand how the Veteran's hearing acuity in his right ear at 500 Hertz improved from 50 decibels to 5 decibels.  

According to post-service records, the Veteran submitted a private audiological evaluation dated in October 2010, which shows a bilateral hearing loss disability as defined by VA pursuant to 38 C.F.R. § 3.385.  As the Veteran has a current bilateral hearing loss disability and as in-service acoustic trauma has been conceded, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine whether his preexisting bilateral hearing loss was aggravated by his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, an opinion is necessary to determine how the Veteran's bilateral hearing acuity could have markedly improved during his military service (as is evidenced by the entrance and discharge audiological evaluations) despite the conceded in-service acoustic trauma.  Also, any medical records from the private audiological evaluation provider--Graham Hearing Aid Service--should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of recent right foot and bilateral hearing loss treatment that the Veteran has received.  The Board is particularly interested in records of right foot treatment and/or evaluation that the Veteran may have received from Balkman Chiropractic and of hearing treatment and/or evaluation that he may have received at the Graham Hearing Aid Service.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of the residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the Veteran's right foot and comment on the degree of disability due to functional losses such as pain and weakness.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Also, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's preexisting bilateral hearing loss was aggravated (permanently worsened beyond its natural progression) by his active duty.  ["Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.].  

In answering this question, the examiner should explain how the Veteran's bilateral hearing acuity markedly improved from the results shown on the August 1967 audiological evaluation compared to the September 1969 audiological evaluation, despite the conceded in-service acoustic trauma (from his duties as a medical corpsman in an infantry battalion).  If the examiner concludes that one, or both, of the audiological evaluations were incorrect, he/she should explain such conclusion.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (and answer the questions posed in) this Remand.  If the report(s) is(are) insufficient, it(they) should be returned to the examiner(s) for corrective actions.

5.  Then, readjudicate the issues of entitlement to an initial compensable rating for residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal and entitlement to service connection for bilateral hearing loss.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


